         Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 1 of 65




                        IN THE UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


ELIZABETH GOMES, EVA M.       )
CONNORS, JENNIFER BOWEN,      )
KATISHA SHOULDERS, KENNETH N. )
MARENGA, PAMELA PRISCO        )
CARPENTER, STEVEN PETERS,     )                   CIVIL ACTION NO: _____
ZHANNA KARP, Individually, and on
                              )
Behalf of All Others Similarly Situated,
                              )
                              )
             Plaintiffs,      )
                              )
               v.             )
                              )
STATE STREET CORPORATION,     )
STATE STREET BANK & TRUST     )
COMPANY, NORTH AMERICA        )
REGIONAL BENEFITS COMMITTEE )
OF STATE STREET CORPORATION, )
INVESTMENT COMMITTEE OF       )
STATE STREET CORPORATION, and )
JANE and JOHN DOES 1-20,      )
                              )
             Defendants.      )

                                           COMPLAINT

       1.      Plaintiffs Elizabeth Gomes, Eva M. Connors, Jennifer Bowen, Katisha Shoulders,

Kenneth N. Marenga, Pamela Prisco Carpenter, Steven Peters, and Zhanna Karp (collectively,

“Plaintiffs”), who are participants in the State Street Salary Savings Program (hereafter, the

“Plan”), individually on behalf of themselves and all others similarly situated, and on behalf

of and for the benefit of the Plan, allege as follows:

                                         INTRODUCTION

       2.      This case is about a company’s self-dealing at the expense of its own workers’

retirement savings. Defendants were required by the Employee Retirement Income Security Act

of 1974, as amended (“ERISA”), 29 U.S.C. §1001 et seq., to act solely in the interest of the Plan’s
         Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 2 of 65




participants and beneficiaries (“Participants”) when making decisions with respect to selecting and

monitoring the Plan’s investments, and the fees and expenses associated with those investments.

Rather than fulfilling these fiduciary duties, among the “highest [duties] known to the law,”

Donovan v. Byworth, 680 F.2d 263, 272 (2d Cir. 1982), by offering Plaintiffs and the other

investors in the Plan only prudent investment options at reasonable cost, Defendants selected for

the Plan and repeatedly failed to remove or replace imprudent proprietary investment funds (“State

Street Funds”) managed and offered by Defendant State Street Corporation (“State Street” or

“Company”) and/or its subsidiaries or affiliates. These funds were not selected and retained as the

result of an impartial or prudent process, but were instead selected and retained because

Defendants benefited financially from their inclusion in the Plan to the detriment of the

Participants. By choosing and then retaining these proprietary investment funds, to the exclusion

of alternative investments available in the 401(k)-plan marketplace, Defendants enriched

themselves at the expense of their own employees. Defendants also breached their fiduciary duties

by failing to monitor the Plan’s administrative fees, and likewise failing to consider the prudence

of retaining a poorly performing money market fund. Defendants committed further statutory

violations by engaging in conflicted transactions expressly prohibited by ERISA.

       3.      This is a civil enforcement action under ERISA and, in particular, ERISA §§404,

406, 409, 502(a), 29 U.S.C. §§1104, 1106, 1109, 1132(a). Plaintiffs bring this action on behalf of

the Plan and similarly situated Participants for, inter alia, losses to the Plan and for disgorgement

of unlawful fees and profits.

       4.      This class action is brought on behalf of Participants who invested in the Plan from

May 25, 2015, through the present (“Relevant Period”).




                                                 2
         Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 3 of 65




I.     JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

§1132(e)(1) and 28 U.S.C. §1331 because it is an action under 29 U.S.C. §1132(a)(2) and (3).

       6.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§1331 and ERISA §502(e)(1), 29 U.S.C. §1132(e)(1).

       7.      Venue is proper in this district pursuant to ERISA §502(e)(2), 29 U.S.C.

§1132(e)(2), because Defendants’ principal place of business is located in this district.

II.    PARTIES

       Plaintiffs

       8.      Plaintiff Elizabeth Gomes is a “participant” in the Plan, within the meaning of

ERISA §3(7), 29 U.S.C. §1102(7), and held State Street Funds in her Plan account during the

Relevant Period.

       9.      Plaintiff Eva M. Connors is a “participant” in the Plan, within the meaning of

ERISA §3(7), 29 U.S.C. §1102(7), and held State Street Funds in her Plan account during the

Relevant Period.

       10.     Plaintiff Jennifer Bowen is a “participant” in the Plan, within the meaning of

ERISA §3(7), 29 U.S.C. §1102(7), and held State Street Funds in her Plan account during the

Relevant Period.

       11.     Plaintiff Katisha Shoulders is a “participant” in the Plan, within the meaning of

ERISA §3(7), 29 U.S.C. §1102(7), and held State Street Funds in her Plan account during the

Relevant Period.

       12.     Plaintiff Kenneth N. Marenga is a “participant” in the Plan, within the meaning of

ERISA §3(7), 29 U.S.C. §1102(7), and held State Street Funds in his Plan account during the

Relevant Period.


                                                 3
           Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 4 of 65




          13.   Plaintiff Pamela Prisco Carpenter is a “participant” in the Plan, within the meaning

of ERISA §3(7), 29 U.S.C. §1102(7), and held State Street Funds in her Plan account during the

Relevant Period.

          14.   Plaintiff Steven Peters is a “participant” in the Plan, within the meaning of ERISA

§3(7), 29 U.S.C. §1102(7), and held State Street Funds in his Plan account during the Relevant

Period.

          15.   Plaintiff Zhanna Karp is a “participant” in the Plan, within the meaning of ERISA

§3(7), 29 U.S.C. §1102(7), and held State Street Funds in her Plan account during the Relevant

Period.

          Defendants

          16.   Defendant State Street, a financial holding company, is both incorporated and

maintains its principal place of business in Massachusetts. State Street is the Plan sponsor.

According to the Plan’s Summary Plan Description (“SPD”), State Street, acting through, inter

alia, its directors, committees, and employees is also a fiduciary of the Plan. Among its other

Plan-related responsibilities, the Executive Committee of State Street’s Board of Directors

(“Board of Directors”), acting for the Company, may appoint and remove members of the North

America Regional Benefits Committee (“Benefits Committee”), which is the Plan

Administrator. The Board of Directors is also responsible for overseeing the Plan’s Investment

Committee (“Investment Committee”) and its respective members. The SPD further provides

that the Company has the authority to add or delete the Plan investments at any time. During the

Relevant Period, State Street has had discretionary authority or control over the administration

and management of the Plan, and discretionary authority or control over the Plan assets. ERISA

§3(21)(A), 29 U.S.C. §1002(21)(A).




                                                 4
          Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 5 of 65




        17.       Defendant State Street Bank and Trust Company (“State Street Bank”) is the

principal banking subsidiary of State Street. State Street Bank is both incorporated and maintains

its principal place of business in Massachusetts. According to the Plan’s SPD, State Street Bank

is the Plan trustee and a fiduciary of the Plan. During the Relevant Period, State Street Bank has

had discretionary authority or control over the administration and management of the Plan, and

discretionary authority or control over the Plan assets.            ERISA §3(21)(A), 29 U.S.C.

§1002(21)(A).

        18.       At all relevant times, Defendant Benefits Committee, through its members, has

managed and administered the Plan and has had discretionary authority or control over the assets

of the Plan. ERISA §3(21)(A), 29 U.S.C. §1002(21)(A). According to the Plan’s SPD, the

Benefits Committee is the Plan Administrator and a fiduciary of the Plan. Members of the Benefits

Committee are appointed and removed by the Executive Committee of the Board of Directors at

its discretion.

        19.       At all relevant times, Defendant Investment Committee, through its members,

managed and administered the Plan and has had discretionary authority or control over the assets

of the Plan. ERISA §3(21)(A), 29 U.S.C. §1002(21)(A). According to the Plan’s SPD, the

Investment Committee is a fiduciary of the Plan. The Investment Committee is overseen by the

Board of Directors.

        20.       To the extent there are additional directors, officers, and employees of State Street

or State Street Bank, who served as fiduciaries of the Plan during the Relevant Period, including

members of the Board of Directors, the Benefits Committee, and/or the Investment Committee,

the identities of whom are currently unknown to Plaintiffs, Plaintiffs reserve the right, once their

identities are ascertained, to add them to the instant action. Thus, without limitation, unknown




                                                    5
           Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 6 of 65




“Jane and John Doe” Defendants 1-20 include other individuals, including, but not limited to, the

Company directors, officers, and employees, who served as fiduciaries of the Plan within the

meaning of ERISA §3(21)(A), 29 U.S.C. §1002(21)(A) during the Relevant Period.

III.    THE PLAN

        21.    The Plan is an employee benefit plan within the meaning of ERISA §§3(3) and

3(2)(A), 29 U.S.C. §§1002(3) and 1002(2)(A), and a “defined contribution” plan within the

meaning of ERISA §3(34), 29 U.S.C. §1002(34). The Plan provides for individual accounts for

each Participant and for benefits based solely upon the amount contributed to the Participant’s

account.

        22.    At all relevant times, Participants were allowed to direct the Plan to purchase

investments from only those investment options that were available under the Plan and allocate

them to their individual Plan accounts.1

        23.    At all relevant times, the Plan provided a number of investment options, the vast

majority of which, except for one money market fund, were the State Street Funds. According to

the SPD, the State Street Funds are managed by the SSGA Division of the Company. Further

pursuant to the SPD, the Company has the authority to add or delete Plan investments at any time.

        24.    According to the SPD, State Street’s proprietary target date funds are the default

investment options under the Plan, depending on a given Participant’s anticipated retirement date.

        25.    The Plan covers eligible employees of State Street and its subsidiaries and affiliates.

        26.    The Plan had 23,270 Participants as of the end of the 2019 Plan year.

        27.    The Plan had total assets valued at approximately $4.493 billion as of December 31,

2019.


1
        These include the Plan’s core funds, target date funds, and company stock. Additionally,
the Plan provides a self-managed brokerage account through Fidelity Brokerage Link.

                                                 6
            Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 7 of 65




IV.     DEFENDANTS’ VIOLATIONS OF ERISA

       A.       DEFENDANTS’ PROCESS FOR SELECTING AND MONITORING INVESTMENT
                OPTIONS WAS IMPRUDENT AND TAINTED BY SELF-INTEREST

       28.      Pursuant to ERISA, plan fiduciaries, such as Defendants, must (i) discharge their

plan-related duties for the exclusive purpose of providing benefits to participants and defraying

reasonable expenses of plan administration; (ii) act with the care, skill, prudence, and diligence

under the circumstances then prevailing, that a prudent person acting in like capacity and

experienced with such matters would use under the circumstances; (iii) diversify plan investments;

and (iv) act in accordance with the terms of the plan, in-so-far as those terms comply with the

statute. ERISA §404, 29 U.S.C.§1104. Notably, fiduciaries are under a continuing duty to monitor

plan investments. Tibble v. Edison, 135 S. Ct. 1823, 1829 (2015). (“This continuing duty exists

separate and apart from the trustee’s duty to exercise prudence in selecting [investments]. . . at the

outset”).

       29.      According to regulatory guidance issued by the U.S. Department of Labor

(“DOL”), procedural due diligence undertaken by plan fiduciaries is meant to ensure that plan-

related investment decisions are reasonable and in furtherance of the retirement plan’s purpose:

       Appropriate consideration shall include, but is not limited to (a) A determination
       by the fiduciary that the particular investment or investment course of action is
       reasonably designed, as part of the portfolio (or, where applicable, that portion of
       the plan portfolio with respect to which the fiduciary has investment duties), to
       further the purposes of the plan, taking into consideration the risk of loss and the
       opportunity for gain (or other return) associated with the investment or investment
       course of action.

29 C.F.R. §2550.404a-1.

       30.      In order to fulfill their ERISA duties and advance the purposes of the plan under

their watch, fiduciaries, such as Defendants, should scrutinize each plan investment on a regular

basis with appropriate consideration for, inter alia, the risk of loss, the opportunity for return,



                                                  7
         Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 8 of 65




diversification, current and projected returns, as well as the costs associated with that investment.

Fiduciaries should also consider the size and bargaining power of a given plan in the course of

their process of investment selection and monitoring.

       31.     Here, it matters that the plan at issue, with over $4 billion in assets, is one of the

largest defined contribution plans in the nation. As such, throughout the Relevant Period, the Plan

had tremendous bargaining power to obtain superior investments with outstanding performance

results at low costs. In particular, at all relevant times, there have been many non-State Street-

branded, reasonably priced, and well-managed investment options in the 401(k)-plan marketplace

available to the Plan. Such options include registered mutual funds, exchange-traded funds, and

non-registered commingled funds, such as bank collective or common trusts and insurance

company pooled separate accounts.

       32.      Yet, in derogation of their ERISA mandated duties, Defendants failed to consider

the continued prudence of maintaining the State Street Funds in the Plan during the Relevant

Period, despite other 401(k) investors exiting or decreasing their holdings in these funds at the

time, and even as the State Street Funds underperformed their benchmarks and generated

unreasonable fees, resulting in Plan losses and/or unjust profits for the Company. Defendants’

failure to monitor the continued prudence of retaining State Street’s proprietary funds in the Plan

is all the more egregious in light of the availability of other non-affiliated investment alternatives

with the same investment objectives, that were less risky, less costly, and able to showcase a

consistently superior performance record at all relevant times. There were even less costly shares

available of the proprietary funds at issue that other State Street investors were able to invest in,

but not the Plan. Moreover, as a result of the Plan being invested in the State Street Funds,




                                                  8
          Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 9 of 65




Participants have also been subjected to the added burden of redemption fees, commissions, and

other similar expenses in connection with these investments throughout the Relevant Period.

         33.   No one investment management firm is good at everything. Some investment

management firms excel at providing fixed income investment products, others at equity

investment products, and still others at international and emerging market investment products.

Prudent fiduciaries for large plans understand this fact and accordingly take a “best of breed”

approach in assembling menus of retirement plan investment options for their retirement plan

investors, carefully and diligently searching among the various vendors in the retirement plan

investment product market to construct a suitable and appropriately low-cost and diversified array

of investment options. Russell Investments, Seven Attributes of an Excellent Defined Contribution

Plan, at 2 (Feb. 2012).2

         34.   Notably, at least one of Defendants’ major fund family competitors outsources its

retirement plan’s fund selection process to avoid the conflicts of interest that are the gravamen of

this case. (See https://web.archive.org/web/20130118084937/http:/www.investmentnews.com/

article/20130113/REG/301139999) (“For instance, at TD Ameritrade Inc., the company’s own

401(k) is run by Great-West Retirement Services, and assets are held by a Great-West affiliate.

‘We do get questions from workers who say, “Wouldn’t it make sense for us to hold those assets?”’

said Skip Schweiss, president of TD Ameritrade Trust Co. ‘This keeps us away from potential

conflict where we could be earning revenue on employee assets,’ he said.”) (last viewed May 24,

2021).



2
       Russell Investments is a retirement plan consultant and investment manager. Its clients
include AT&T, Inc., Barclays Bank, Caterpillar, Chrysler Group LLC, Coca-Cola Bottling Co.,
Delta Airlines, Inc., and Toyota Motor Pension Fund, among others.                        (See
www.russellinvestments.com/us/about-us (last viewed May 24, 2021).


                                                 9
        Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 10 of 65




       35.     Here, however, Defendants did not consider or act in the best interests of the Plan

throughout the Relevant Period. Instead, Defendants put their own interests before those of the

Participants, by using the Plan to generate fees and otherwise promote and develop State Street’s

investment management business (including using Plan assets as seed money for the newly

launched proprietary funds) to the detriment of the Plan. Indeed, with the exception of one money

market fund and a so-called “brokerage window”3 built into the Plan, Defendants offered

Participants as their designated retirement investment options only State Street Funds, thus treating

Participants as captive investors to prop up the Company’s investment management business,

while other investors were exiting or decreasing their positions in these funds, and the Company

was thereby losing the revenue from non-Plan investment sources.

       36.     While an ERISA fiduciary’s use of proprietary investment options in its employee

401(k) plan is not a breach of the duty of prudence or loyalty in and of itself, a plan fiduciary’s


3
        As the DOL has explained in regulatory guidance, an ERISA-covered retirement plan and
its fiduciaries cannot reduce or eliminate their ERISA duty to monitor loyally and prudently
retirement plan Designated Investment Alternatives like the State Street Funds at issue in this case
simply by opening a so-called “brokerage window” for plan participants featuring an array of
investment funds managed by firms other than State Street. (See https://www.dol.gov/
agencies/ebsa/employers-and-advisers/guidance/field-assistance-bulletins/2012-02r)           (“Also,
fiduciaries of such plans with platforms or brokerage windows, self-directed brokerage accounts,
or similar plan arrangements that enable participants and beneficiaries to select investments
beyond those designated by the plan are still bound by ERISA section 404(a)’s statutory duties of
prudence and loyalty to participants and beneficiaries who use the platform or the brokerage
window, self-directed brokerage account, or similar plan arrangement, including taking into
account the nature and quality of services provided in connection with the platform or the
brokerage window, self-directed brokerage account, or similar plan arrangement.”) (last viewed
Feb. 10, 2021). See also Pfeil v. State Street Bank and Trust Co., 671 F.3d 585, 597 (6th Cir.
2012) (overruled on other grounds) (“A fiduciary cannot avoid liability for offering imprudent
investments merely by including them alongside a larger menu of prudent investment options.
Much as one bad apple spoils the bunch, the fiduciary’s designation of a single imprudent
investment offered as part of an otherwise prudent menu of investment choices amounts to a breach
of fiduciary duty, both the duty to act as a prudent person would in a similar situation with single-
minded devotion to the plan participants and beneficiaries, as well as the duty to act for the
exclusive purpose of providing benefits to plan participants and beneficiaries.”).


                                                 10
           Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 11 of 65




process for selecting and monitoring proprietary investments is subject to the same duties of

loyalty and prudence that apply to the selection and monitoring of other investments, and if certain

criteria for these investments is not met (especially over a prolonged period of time), fiduciary

action must be taken to protect the plan.

       37.     As this Court has recently recognized, prudent and unconflicted plan fiduciaries

know or should know that no one investment fund family necessarily provides prudent retirement

fund options across all asset classes and should thus engage in appropriate due diligence in the

course of selecting and monitoring each plan investment, including any proprietary funds. See,

e.g., Baker v. John Hancock Life Ins. Co. (U.S.A.), No. 1:20-CV-10397-GAO, 2020 WL 8575183,

at *1 (D. Mass. July 23, 2020) (denying motion to dismiss in similar case brought against John

Hancock and stating that “[i]n total, the long-term retention of a substantial number of

underperforming funds at higher than comparable costs gives rise to a plausible inference of

an objectively imprudent monitoring process. That the retained underperforming funds were all

proprietary John Hancock funds and that in some cases the plan was one of the last investors

propping up a failing fund gives rise to the plausible inference of a subjective motive inconsistent

with the plan participants’ best interest” by the defendant ERISA plan fiduciaries) (emphasis

added).4

       38.     Given the facts alleged herein, it is implausible that had Defendants acted,

individually and collectively, as prudent, diligent fiduciaries, they would have adopted a menu of




4
       See also Wildman v. Am. Century Servs., LLC, 237 F. Supp. 3d 902, 912 (W.D. Mo. 2017)
(denying motion to dismiss in similar ERISA case and observing that “[e]ven when the complaint
does not allege facts showing specifically how the fiduciaries breached their duty through improper
decision-making, a claim can survive a motion to dismiss if the court may reasonably infer from
what was alleged that the fiduciaries followed a flawed process”).


                                                11
        Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 12 of 65




designated investment alternatives for their employees’ retirement plan consisting almost

exclusively of approximately 17 of State Street’s own funds.

       39.     Likewise, it is not plausible that Defendants faithfully followed a suitable

Investment Policy Statement (“IPS”), outlining the process of diversifying the Plan investments,

so as to minimize the risk of large investment losses by the Plan and its Participants.

       40.     A fiduciary’s failure to follow an appropriate IPS in investment selection and

retention for a qualified 401(k) plan is of itself not a freestanding ERISA violation, but it is

circumstantial evidence Defendants failed to use a viable policy with respect to the Plan’s

investments, and thus failed to conduct a prudent due diligence process as required by ERISA. It

is again not plausible that each and every one of the approximately 17 State Street Funds in the

Plan was chosen and retained pursuant to a rigorous evaluation, screening, and monitoring process

involving, for instance, an appropriately detailed comparison to similar funds offered by

competitor investment fund vendors to see how State Street Funds compared to other vendors’

funds with respect to costs, fees, performance history, and other relevant metrics.5 Rather, the

nearly 100% proprietary fund line-up from a single fund family that the Plan featured throughout

the Relevant Period is the result of self-dealing and imprudence by Defendants.

       41.     As set forth below, the relevant investment performance and fee data, as well as the

proprietary nature of the Plan investment selections, all support a strong inference that Defendants



5
        See, e.g., http://docplayer.net/12249737-The-prudence-standard-affiliated-products-and-
services.html (“Thus, to meet the prudent process requirement, fiduciaries must thoroughly
investigate the investment options to obtain relevant information and then base their decisions on
the information obtained. This means considering competing funds to determine which fund
should be included in the plan’s investment line-up. As explained by the DOL in the preamble to
the qualified default investment alternative regulations, ‘[a] fiduciary must engage in an objective,
thorough, and analytical process that involves consideration of the quality of competing providers
and investment products, as appropriate.’”) (emphasis in original) (citation omitted) (last viewed
May 24, 2021).

                                                 12
          Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 13 of 65




failed to follow a prudent process in selecting and then monitoring the menu of investment options

for Plaintiffs and other Participants who invested in the Plan. Contrary to their fiduciary duties to

act in the Participants’ best interests, Defendants’ near-exclusive selection and retention of State

Street’s proprietary funds as Plan investment options during the Relevant Period (despite these

funds’ poor performance, availability of superior unaffiliated investments with demonstrably

better performance records, availability of lower cost shares of the proprietary investments and

outflow of other investors from the proprietary funds) indicates that the Defendants’ decision-

making was tainted by the self-serving purpose of promoting and supporting the Company’s own

funds, regardless of the detrimental impact of that investment strategy on the employees’

retirement savings.

         42.   State Street Funds significantly underperformed the relevant benchmarks and

comparable funds during the time that they were offered in the Plan. For example, in 2015, 12 out

of 17 (71%) of the State Street Funds at issue were in the bottom half of the annual performance

peer group ranking, and nine (in other words, 53%) were in the bottom quartile. In 2020, those

rankings were likewise nine out of 17 (again, 53%). Representative State Street Funds for that

period were in the bottom half of the annual performance peer group ranking, and four of them

(24%) were in the bottom quartile. This quantitative underperformance is set forth in more detail

below.

         43.   Defendants’ failure to establish and implement a prudent monitoring process over

the Plan’s investments is also indicated by, inter alia, the Plan’s inaccurate financial reporting. By

way of example, according to the Plan’s Form 5500 filed with the DOL for the plan year ending

on December 31, 2015 (“2015 Form 5500”), one of the Plan investment options during that year




                                                 13
        Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 14 of 65




was the S&P Midcap Index NL [(Non Lending)] Series A fund (“S&P Midcap Index Fund”), with

$260,812.589 in assets under management. The 2015 Form 5500 further provides that:

       The Plan does not engage directly in securities lending, however the Plan’s
       investment options include funds that participate directly in securities lending. The
       securities lending activities within these funds are done with/through an affiliate of
       State Street. The Daily Emerging Markets Index Fund and the Vanguard Prime
       Money Market fund are the only non-lending investment options remaining in the
       Plan.

Notes to Financial Statements at Section 3 (Investments). This information is contradicted

elsewhere in the 2015 Form 5500 by the Report of Independent Auditors “Audit Report,” which

identifies the S&P Midcap Index Fund as one of the funds in the Securities Lending Series, or

more particularly as the “SSGA S&P Midcap Index Securities Lending Series Fund.” Schedule

H, Line 4i – Schedule of Assets (Held at End of Year).

       44.       The Audit Report included in the 2015 Form 5500 was prepared by Ernst & Young

LLP and addressed to the Benefits Committee. Pursuant to the Audit Report, the auditing

standards in accordance with which the Plan audit was purportedly conducted, “require that [the

auditor] plan and perform the audit to obtain reasonable assurance about whether the financial

statements are free of material misstatement.”       Id.   Prudent fiduciaries would have had a

monitoring process in place through which they would have been able to detect and identify the

above-discussed reporting discrepancy in the Form 5500 filing (between information contained in

Part I of the 2015 Form 5500 concerning the S&P Midcap Index Fund, identifying it as a non-

lending fund, and the information provided in the Audit Report (Audited Financial Statements and

Supplemental Schedule), identifying it as a lending fund). Prudent fiduciaries would have further

corrected this erroneous information to ensure the Plan’s Form 5500 was free of material

misstatements.     Additionally, prudent fiduciaries would have, among other things, properly




                                                14
         Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 15 of 65




supervised their auditor to ensure the information in the Audit Report was accurate and complete.

Here, as evidenced by, inter alia, the 2015 Form 5500,6 no such fiduciary oversight was in place.

       B.      DEFENDANTS MAINTAINED THE PLAN’S INVESTMENT IN PERPETUALLY
               UNDERPERFORMING STATE STREET TARGET DATE FUNDS WHEN OTHER
               INVESTMENT VENDORS OFFERED BETTER-PERFORMING TARGET DATE FUNDS,
               AND EVEN WHILE LESS COSTLY SHARES WERE AVAILABLE

       45.     State Street offers a suite of target date funds to retirement investors like Plaintiffs.

Target date funds are designed to provide a model asset allocation based on a given investor’s

projected retirement date, i.e., the target date. In particular, these funds rebalance their portfolios

to become more conservative as the investor nears retirement.

       46.     State Street calls its target date funds Target Retirement Funds. The Plan’s SPD

provides that if a Participant does not make an investment election, his or her contributions will be

automatically invested in the Target Retirement Fund that corresponds to the Participant’s assumed

target retirement year based on the Participant’s birth date. As such, a given Target Retirement

Fund is the default investment option under the Plan.

       47.     State Street offers the following Target Retirement Funds within the Plan: State

Street Target Retirement 2020 Securities Lending Series Fund, State Street Target Retirement

2025 Securities Lending Series Fund, State Street Target Retirement 2030 Securities Lending

Series Fund, State Street Target Retirement 2035 Securities Lending Series Fund, State Street

Target Retirement 2040 Securities Lending Series Fund, State Street Target Retirement 2045

Securities Lending Series Fund, State Street Target Retirement 2050 Securities Lending Series

Fund, State Street Target Retirement 2055 Securities Lending Series Fund, State Street Target

Retirement 2060 Securities Lending Series Fund, State Street Target Retirement 2065 Securities


6
        The same erroneous information concerning the S&P Midcap Index Fund is contained in
the Plan’s Form 5500 filed with the DOL for the plan year ending on December 31, 2014, even
prior to the start of the Relevant Period.

                                                  15
           Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 16 of 65




Lending Series Fund, and the State Street Target Retirement Income Securities Lending Series

Fund. Plaintiff Gomes and Plaintiff Shoulders invested in the State Street Retirement 2045

Securities Lending Series Fund through the Plan during the Relevant Period and were thus harmed

as alleged herein. Plaintiff Bowen and Plaintiff Marenga invested in the State Street Target

Retirement 2055 Securities Lending Series Fund through the Plan during the Relevant Period and

were thus harmed as alleged herein. Plaintiff Peters invested in the State Street Target Retirement

2030 Securities Lending Series Fund through the Plan during the Relevant Period and was thus

harmed as alleged herein. Plaintiff Karp invested in the State Street Retirement 2020 Securities

Lending Series Fund through the Plan during the Relevant Period and was thus harmed as alleged

herein.

          48.    The State Street Target Retirement Fund family’s asset allocation and glide path

models are based substantially on the historical performance of various asset class indices such as

the S&P 500, the Barclays Capital Aggregate Bond Index (formerly the Lehman Aggregate Bond

Index) and others.

          49.    The vast majority of the underlying State Street Funds in which the State Street

Target Retirement Funds invest, however, are actively managed funds. In other words, the actual

investments that make up the asset base of the various Target Retirement Funds are not consistent

with the ostensible index-oriented model upon which the Target Retirement Funds are based.

          50.    Defendants’ failure to exercise the level of prudence and loyalty expected under the

circumstances (with an “eye single” to the interests of Participants)7 is best illustrated by

contrasting their conduct to that of other, similarly situated fiduciaries. To wit, a number of State

Street’s major competitors in the retirement plan investment services business – viz, Charles



7
          Donovan, 680 F.2d at 271.


                                                  16
        Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 17 of 65




Schwab, JPMorgan, and Great-West, just to name a few – offer their own workers target date funds

as designated investment alternatives in their ERISA-covered company 401(k) plans that feature

non-proprietary index funds as the underlying asset base of those target date funds – and this,

again, is despite that Schwab, JPMorgan and Great-West offer their own index fund products

and/or services in the marketplace to retirement plan investors such as their own workers.

       51.      From the beginning, this use in the Plan of actively managed underlying

investments as the asset base of the Plan’s chosen target date fund series (which is ostensibly

focused on index investing) should have raised concerns for the Plan’s fiduciaries.

       52.      It was further imprudent for Defendants to select and retain any investment options

for the Plan, including target date funds, that lacked a part of, let alone all of, the relevant

performance history. When making investment decisions, prudent fiduciaries of 401(k) plans,

such as the Plan, should consider, among other things, the performance history, portfolio manager

experience, and manager tenure of available investment alternatives. A consistent performance

history and investment strategy, among other factors, indicate the ability of the investment

manager to generate investment results that consistently meet or exceed a given fund’s

benchmark(s).

       53.      The chart below confirms that the State Street Target Retirement Funds in the Plan

have routinely turned in far worse returns than their major peers because, inter alia, State Street

put much more of its employees’ target date fund monies into the actively managed proprietary

State Street funds that perform worse and are riskier than the passively managed alternatives used

by State Street’s competitors for their respective 401(k) plans. As a result, State Street’s Target

Retirement Funds (for which performance histories are available) have uniformly performed below

their relevant benchmarks – which are State Street’s self-chosen benchmarks, measured over five-




                                                17
         Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 18 of 65




and ten-year periods (according to the February 2021 Participant Fee Disclosure Statement for the

Plan). Notably, one of the State Street Target Retirement Funds does not have a ten-year

performance history, another does not have a five or a ten-year performance history, and still

another does not have a one year, five year, or ten-year performance history. The below chart also

illustrates that State Street offered different share classes of their Target Retirement Funds to other

investors that performed better than the Target Retirement Funds that State Street offered Plaintiffs

and other Participants in State Street’s own Plan. These funds also underperformed the State

Street-supplied benchmarks per the February 2021 Participant Fee Disclosure Statement.




                                                  18
        Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 19 of 65




       54.    A prudent fiduciary, among other things, would have removed any State Street

Target Retirement Fund after four consecutive calendar quarters of underperformance. Here, all

State Street Target Retirement Funds underperformed their respective benchmarks for more than

four consecutive calendar quarters. Leading money managers advise that decision makers should

consider ten-year periods prior to investing (see, e.g., www.americanfunds.com/pdf/endowments/



                                             19
         Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 20 of 65




rp-034_select.pdf (last viewed May 24, 2021)), yet Defendants did not require so much as a one-

year track record when it came to investing the Plan’s retirement monies in proprietary State Street

funds. See also Turner v. Schneider Elec. Holdings, Inc., No. 20-11006-NMG, 2021 WL 1178308,

at *3 (D. Mass. Mar. 26, 2021) (denying motion to dismiss ERISA case concerning 401(k) plan

investment options and noting “plaintiffs assert that the selection of the [investments at issue] was

imprudent because, at the time they were selected, the funds had insufficient performance histories

upon which they could be evaluated. Plaintiffs declare that a prudent fiduciary would not have

selected investment options that completely lack performance histories, such as the [investments

at issue]”).

        55.    Instead of abiding by their fiduciary mandate, throughout the Relevant Period,

Defendants kept the Plan and its Participants invested in the poorly performing State Street Target

Retirement Funds to serve the Company’s corporate interests, all the while other 401(k) investors

were exiting these funds or decreasing their holdings in these funds. By way of example, each of

the following State Street Target Retirement Funds had fewer companies maintaining their plan

assets in that fund in 2019, than at the beginning of the Relevant Period:


    State Street Target Retirement Fund                                        20158    20199

    Target Retirement Income Securities Lending Series Fund                    8          7

    Target Retirement 2015 Securities Lending Series Fund                      8          6

    Target Retirement 2020 Securities Lending Series Fund                      8          7

    Target Retirement 2025 Securities Lending Series Fund                      9          6


8
       The numbers in this column represent the number of companies invested in the given fund
through their respective 401(k) plans in 2015, the beginning of the Relevant Period.
9
       The numbers in this column represent the number of companies invested in the given fund
through their respective 401(k) plans in 2019.

                                                 20
         Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 21 of 65




     State Street Target Retirement Fund                                     20158    20199

     Target Retirement 2030 Securities Lending Series Fund                   8            7

     Target Retirement 2035 Securities Lending Series Fund                   8            6

     Target Retirement 2040 Securities Lending Series Fund                   8            7

     Target Retirement 2045 Securities Lending Series Fund                   9            6

     Target Retirement 2050 Securities Lending Series Fund                   8            7

     Target Retirement 2055 Securities Lending Series Fund                   8            6


        56.    Not only did Defendants keep the Plan invested in the underperforming State Street

Target Retirement Funds, while other fiduciaries were removing their plan investments from these

very same funds, but as the below chart further indicates, the amount of Plan assets held in these

imprudent investments actually increased during the Relevant Period to the Participants’

detriment, as Defendants stood idly by, without taking any protective fiduciary action.

     State Street Target Retirement Fund                                     201510 201911

     Target Retirement Income Securities Lending Series Fund                 8%           13%

     Target Retirement 2015 Securities Lending Series Fund                   0%           10%

     Target Retirement 2020 Securities Lending Series Fund                   9%           18%

     Target Retirement 2025 Securities Lending Series Fund                   11%          21%

     Target Retirement 2030 Securities Lending Series Fund                   15%          32%

     Target Retirement 2035 Securities Lending Series Fund                   15%          32%




10
       The number in this column represents the percentage (%) of Plan assets invested in the
given fund in 2015, the beginning of the Relevant Period.
11
       The number in this column represents the percentage (%) of Plan assets invested in the
given fund in 2019.

                                               21
        Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 22 of 65




   State Street Target Retirement Fund                                       201510 201911

   Target Retirement 2040 Securities Lending Series Fund                     19%       45%

   Target Retirement 2045 Securities Lending Series Fund                     19.6%    38.9%

   Target Retirement 2050 Securities Lending Series Fund                     20%       37%

   Target Retirement 2055 Securities Lending Series Fund                     15%       30%


       57.     As the above charts indicate, instead of closely monitoring the Plan investments to

make sure they continued to be prudent at all relevant times, Defendants disloyally kept the Plan

invested in the persistently underperforming State Street Target Retirement Funds and even

allowed the Plan to increase its position in these imprudent holdings during the Relevant Period,

to bolster the Company’s revenue from its investment management business, even while other

plans were exiting these funds.

       58.     All this time, while Defendants’ fiduciary breaches were ongoing during the

Relevant Period, there were numerous superior alternatives available to the Plan that consistently

outperformed the State Street Target Retirement Funds. The below charts indicate, by way of

example, such alternative target date funds:




                                               22
Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 23 of 65




2020




2025




                              23
Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 24 of 65




2030




2035




                              24
Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 25 of 65




2040




2045




                              25
Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 26 of 65




2050




2055




                              26
         Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 27 of 65




       2060




       59.     As such, during the Relevant Period, Defendants had a number of substantially

identical, yet cheaper, non-proprietary target date fund alternatives to choose from for the Plan’s

investment menu. If Defendants had an appropriate fiduciary process in place here, they would

have made different investment choices for the Plan, that would not have resulted in undue losses

and unjust profits.

       60.     A still further indication of Defendants’ lack of a prudent fiduciary process, was

Defendants’ failure to monitor the Plan’s investments options to ensure that the Plan was invested

in the least expensive available share class. Despite the fact that lower-cost shares of the State

Street Target Retirement Funds were available to the Plan during the Relevant Period, Defendants

imprudently and disloyally selected and retained higher-cost shares of these funds. Because the

only difference between the share classes is the amount of fees, selecting higher-cost shares has

resulted in the Plan paying unnecessary fees. This decision alone caused Participants to lose




                                                27
        Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 28 of 65




millions in retirement savings in unneeded expenses stemming from the Plan’s investments in the

State Street Target Retirement Funds.

       61.     For instance, each of the following State Street Target Retirement Funds could have

been offered to Participants via lower cost shares:

        State Street Target Retirement Expense Cheaper Share Class       Expense
        Fund                             Ratio                           Ratio
        Target     Retirement     Income 0.065% Target Retirement Income 0.010%
        Securities Lending Series Fund          Fund Class I

        Target Retirement 2015 Securities 0.065%        Target Retirement     2015 0.010%
        Lending Series Fund                             Securities Lending   Series
                                                        Fund Class I
        Target Retirement 2020 Securities 0.065%        Target Retirement     2020 0.010%
        Lending Series Fund                             Securities Lending   Series
                                                        Fund Class I
        Target Retirement 2025 Securities 0.065%        Target Retirement     2025 0.010%
        Lending Series Fund                             Securities Lending   Series
                                                        Fund Class I
        Target Retirement 2030 Securities 0.065%        Target Retirement     2030 0.010%
        Lending Series Fund                             Securities Lending   Series
                                                        Fund Class I
        Target Retirement 2035 Securities 0.065%        Target Retirement     2035 0.010%
        Lending Series Fund                             Securities Lending   Series
                                                        Fund Class I
        Target Retirement 2040 Securities 0.065%        Target Retirement     2040 0.010%
        Lending Series Fund                             Securities Lending   Series
                                                        Fund Class I
        Target Retirement 2045 Securities 0.065%        Target Retirement     2045 0.010%
        Lending Series Fund                             Securities Lending   Series
                                                        Fund Class I
        Target Retirement 2050 Securities 0.065%        Target Retirement     2050 0.010%
        Lending Series Fund                             Securities Lending   Series
                                                        Fund Class I
        Target Retirement 2055 Securities 0.065%        Target Retirement     2055 0.010%
        Lending Series Fund                             Securities Lending   Series
                                                        Fund Class I
        Target Retirement 2060 Securities 0.065%        Target Retirement     2060 0.010%
        Lending Series Fund                             Securities Lending   Series
                                                        Fund Class I
        Target Retirement 2065 Securities 0.065%        Target Retirement     2065 0.010%
        Lending Series Fund                             Securities Lending   Series
                                                        Fund Class I


                                                28
        Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 29 of 65




       62.     Exacerbating Defendants’ imprudent and conflicted decision to select and retain

State Street Target Retirement Funds is the fact that Defendants also chose these funds to serve as

the Plan’s Qualified Default Investment Alternative (“QDIA”). A 401(k) plan, such as the Plan,

can designate one of its investment options as a QDIA to aid participants in the allocation of their

retirement holdings. In the event that plan participants do not direct how their assets should be

allocated, all contributions to their plan accounts will be automatically invested in the QDIA.

ERISA fiduciaries must make a prudent and loyal selection and, following that, retention of an

appropriate QDIA for a given 401(k) plan. Here, as alleged above, the State Street Target

Retirement Fund with the target year that is closest to a given Participant’s anticipated retirement

age serves as the Plan’s QDIA, making the impact of Defendants’ imprudent and disloyal selection

of the State Street Target Retirement Funds particularly egregious.

       63.     Based on the foregoing, a prudent fiduciary in like circumstances would have made

a different decision in selecting a target date suite of investment options for the Plan. Here,

Defendants breached their duties of prudence and loyalty by selecting and maintaining the State

Street Target Retirement Funds as the Plan’s default investment options despite numerous

deficiencies that were evident during the Relevant Period, including these funds’ unduly risky

profile, partially or wholly lacking performance histories, continued failure to meet their

designated benchmarks and outflow of non-Plan investments from these funds, when superior

alternatives that were less risky and better performing were available in the marketplace at the

same or lesser cost.

       C.      DEFENDANTS MAINTAINED THE PLAN’S INVESTMENT IN OTHER POORLY
               PERFORMING STATE STREET FUNDS WHEN OTHER INVESTMENT VENDORS
               OFFERED LOWER-FEE AND BETTER-PERFORMING INDEX FUNDS

       64.     Putting aside the target date fund series, Defendants also chose for the Plan to offer

and retain only State Street-branded proprietary index funds. Per the below chart and much as

                                                29
        Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 30 of 65




with State Street’s target date fund series, these State Street index funds have been poor

performers, which for the most part, trail their self-identified performance benchmarks.




       65.     Had an appropriate fiduciary process been in place during the Relevant Period, the

outcome for the Plan here would have been different. The deficiency of State Street’s proprietary

index funds should have been evident to Defendants throughout the Relevant Period if a proper

review of these funds’ performance record had been conducted on a regular basis, as shown by the

chart above.   Specifically, a prudent and unconflicted ERISA fiduciary would have taken

corrective steps to monitor and remove such poorly performing funds from the Plan or replace

them with investment options that demonstrated an ability to consistently meet or outperform their

benchmark(s) at the time that fiduciary decisions should have been made to protect the Plan.

Defendants, however, did not do this. This, too, harmed Plaintiffs and the other Participants, and

supports a strong inference that Defendants failed to follow a prudent process in selecting and

maintaining these and the Plan’s other investments. Plaintiffs Gomes, Connors, Karp, Peters, and


                                               30
         Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 31 of 65




Prisco Carpenter invested in State Street’s index funds through the Plan during the Relevant Period

and were thus harmed as alleged herein.

        66.    As with State Street’s target date funds, throughout the Relevant Period, Defendants

kept the Plan and its Participants invested in the Company’s underperforming index funds, once

again to benefit the Company’s corporate interests (instead of looking out for Participants’

interests), all the while other 401(k) investors were exiting these funds. By way of example, each

of the following State Street proprietary index funds had fewer companies maintaining their plan

assets in that fund in 2019, than at the beginning of the Relevant Period:

     Proprietary Fund Name                                                     201512 201913

     SSGA EAFE Index Securities Lending Series Fund                            17          13

     SSGA Emerging Markets Index Non Lending Series Fund                       21          19

     SSGA Passive Bond Market Index SL                                         13          11

     SSGA Russell Small Mid Cap Index SL SF                                    21          12


        67.    Similarly, as with the Company’s target date funds, not only did Defendants keep

the Plan invested in the underperforming State Street proprietary index funds, while other

fiduciaries were removing their plan investments from these funds, but once again, Defendants

remained idle, failing to undertake protective fiduciary action, as the amount of Plan assets held in

these imprudent investments increased during the Relevant Period. For instance, the amount of

Plan assets invested in the SSGA EAFE Index Securities Lending Series Fund increased from 8%

in 2015 (the beginning of the Relevant Period) to 20% in 2019. Likewise, the amount of Plan


12
       The numbers in this column represent the number of companies invested in the given fund
through their respective 401(k) plans in 2015, the beginning of the Relevant Period.
13
       The numbers in this column represent the number of companies invested in the given fund
through their respective 401(k) plans in 2019.

                                                 31
           Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 32 of 65




assets invested in the SSGA Russell Small Mid Cap Index SL SF jumped from 0% in 2015 to 50%

in 2019. Furthermore, the Plan was the only 100% investor in State Street’s SSGA World

Government Bond Ex-US Index Lending Fund during the Relevant Period prior to its belated

closure.

       68.     Much as with the Company’s target date funds, instead of closely monitoring the

Plan’s index fund investments to make sure they continued to be prudent at all relevant times,

Defendants disloyally kept the Plan invested in the underperforming proprietary index funds and

allowed the Plan to increase its position in these imprudent holdings during the Relevant Period,

to bolster the Company’s revenue from its investment management business, even while other

retirement plans were exiting these funds. A prudent fiduciary in like circumstances would have

made a different decision in selecting index fund investments for its retirement plan, when better

performing analogous investments were available at the same or lesser cost.

       69.     All this time, while Defendants’ fiduciary breaches were ongoing during the

Relevant Period, there were numerous superior alternatives available to the Plan that consistently

outperformed State Street’s proprietary index funds. The below charts indicate, by way of

example, such alternative index funds:

SS S&P 500 Index

 Fund Name                             5-year performance (as of 12/31/20)
 State Street S&P 500 Index Securities 15.18%
 Lending Fund

 Vanguard 500 Admiral                      17.26%

 State Street Underperformance             -2.08%

 Fidelity 500 Index                        17.28%

 State Street Underperformance             -2.10%



                                               32
            Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 33 of 65




SS Emerging Markets Index

 Fund Name                                 5-year performance (as of 12/31/20)
 State Street Emerging Markets Index       12.73%
 Securities Lending Fund

 JPMCB Global Emerging Markets             15.76%
 Opportunity Fund

 State Street Underperformance             -3.03%

 BlackRock Emerging Markets Fund           16.76%

 State Street Underperformance             -4.03%

SS Russell Small/Mid Cap

 Fund Name                                 1-year performance
                                           (SS Date of Inception 2016)
 State Street Russell Small/Mid Cap        32.73%
 Index Securities Lending Series Fund

 BNY Melon Small/Mid Cap Growth            68.49%
 State Street Underperformance             -35.76%

 T Rowe Price New Horizons                 57.72%
 State Street Underperformance             -24.99%

           70.   As such, during the Relevant Period, Defendants had a number of substantially

identical, yet cheaper, non-proprietary index fund alternatives to choose from for the Plan’s

investment menu. If Defendants had an appropriate fiduciary process in place, as is required for

non-conflicted fiduciaries to satisfy their duties of prudence and loyalty, they would have made

different investment choices for the Plan, that would not have resulted in undue losses and unjust

profits.




                                               33
        Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 34 of 65




       D.      DEFENDANTS FAILED TO CONSIDER THE CONTINUED PRUDENCE OF
               MAINTAINING THE PLAN’S POORLY PERFORMING MONEY MARKET FUND IN
               THE PLAN AT ANY TIME DURING THE RELEVANT PERIOD

       71.     In fact, the only non-proprietary retirement investment option Defendants offered

Plaintiffs and the other Participants through the Plan14 is the Vanguard Money Market Fund

(“Money Market Fund”). Yet even this fund has not been a suitable investment for the Plan during

the Relevant Period because of its continuously poor track record. Specifically, the Money Market

Fund has fallen well below its designated benchmark in its one-year, five-year, and ten-year

performance history. Given this dismal performance record, it is evident that Defendants failed to

consider the continued prudence of retaining the Money Market Fund in the Plan at any time during

the Relevant Period, let alone replace it with a better performing and cost-efficient alternative in

furtherance of the Participants’ interests. A prudent fiduciary here, among other things, would

have removed the Money Market Fund after four consecutive calendar quarters of

underperformance. In the least, the Money Market Fund should have been placed on a fund watch

list for further evaluation during the Relevant Period and then removed and/or replaced with a

suitable alternative that has shown an ability to consistently meet or outperform the relevant

benchmark(s), in line with the Plan’s purpose of helping Participants save for their retirement.




14
       Aside from the nominal exception of the “brokerage window” discussed supra, that is.


                                                34
         Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 35 of 65




       72.     Moreover, in the wake of certain reforms implemented by the Securities and

Exchange Commission in October of 2016 with regard to money market funds (“Money Market

Reform of 2016”), institutional investors, such as the Plan, were faced with increased risks or lower

yields on their short-term money offerings.15 Accordingly, following the Money Market Reform

of 2016, many retirement plans have removed the money market fund offerings from their

investment menus and replaced them with stable value options. Here, for instance, Vanguard

offers the Vanguard Retirement Savings Trust Collective Investment Trust Stable Value Fund.

This fund performed four times better than its benchmark and the Money Market Fund in one, five,

and ten-year periods per the table above. Yet despite the availability of such other better

performing and low-cost investment options to the Plan, and despite the implementation of the

Money Market Reform of 2016, Defendants failed even to consider or evaluate the continued

prudence of maintaining the Money Market Fund in the Plan during the Relevant Period, wholly

disregarding the fund’s repeated failure to meet its designated benchmark, or other risks and

deficiencies posed to the Plan by this investment.

       E.      DEFENDANTS FAILED TO MONITOR AND NEGOTIATE THE PLAN’S
               ADMINISTRATIVE COSTS

       73.     Defendants have also breached their duty to monitor the Plan’s administrative costs,

including the recordkeeping expenses, and to ensure that these costs were reasonable and prudent,

and not the result of disloyal decision-making. Among other things, on information and belief,

Defendants failed to conduct an appropriately competitive bidding process during the Relevant

Period, thereby keeping the Plan’s administrative fees well above those charged to comparable

plans, in order to, inter alia, profit from the direct or indirect fees paid by the Participants to the


15
         4 Factors to Know About the Money Market Reform of 2016, Investopedia (Aug. 25, 2020)
(https://www.investopedia.com/articles/investing/042116/4-factors-know-about-money-market-
reform-2016-fii-bac.asp).

                                                  35
        Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 36 of 65




Company, as well as from a host of undisclosed redemption fees, sales commissions, and other

similar expenses in connection with transactions associated with the Plan’s investment options.

       74.     “Recordkeeping” is a catchall term for the suite of administrative services typically

provided to a 401(k) plan, such as the Plan. The recordkeeping market is highly competitive and

lucrative, with many vendors equally capable of providing recordkeeping services to 401(k) plans

and vying to procure such business. According to PlanSponsor’s 2019 Recordkeeping Survey,

401(k) recordkeepers hold $4.9 trillion of Americans’ retirement savings on their platforms.

       75.     As such, 401(k) plans can customize the package of administrative services they

obtain and have the services priced accordingly, in the best interests of a particular plan and its

participants. According to a study conducted by the Department of Labor, 401(k) plans featuring

a large number of participants can take advantage of economies of scale by negotiating a lower

per-participant recordkeeping fee.16    Relatedly, as plan asset size increases, the costs per

participant should decrease.17 Recordkeeping fees for jumbo plans, such as the Plan, have also

declined significantly in recent years, as a result of, inter alia, advances in technology, strong

market competition, and increased attention to fees by fiduciaries of other 401(k) plans, such that

the fees that may have been reasonable at one time, may have become excessive based on

prevailing circumstances.

       76.     Accordingly, prudent and unconflicted fiduciaries should put in place and conduct

an appropriate process to continuously monitor and control a 401(k) plan’s administrative costs.

As part of that process, fiduciaries should continuously pay close attention to the administrative



16
       Study of 401k Plan Fees and Expenses, at 4.2.2 (Apr.13, 1998) (https://www.dol.gov/sites/
dolgov/files/EBSA/researchers/analysis/retirement/study-of-401k-plan-fees-and-expenses.pdf).
17
        See id. (“[b]asic per-participant administrative charges typically reflect minimum charges
and sliding scales that substantially reduce per capita costs as plan size increases.”).

                                                36
         Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 37 of 65




fees being paid by the plan. Among other things, a prudent fiduciary can track the service

provider’s expenses by seeking documents that summarize and contextualize that provider’s

compensation, such as the plan’s fee transparency reports, fee analyses, fee summaries,

relationship pricing analyses, cost-competitiveness analyses, and multi-practice and standalone

pricing reports.

       77.     Additionally, in order to make an informed determination as to whether a

recordkeeper or other service provider is receiving no more than a reasonable fee for the services

provided to a plan, prudent fiduciaries should identify and track all fees, including any direct

compensation and revenue sharing being paid to the plan’s service providers. Prudent fiduciaries

should further monitor the amount of the payments to ensure that the recordkeeper’s total

compensation from all sources (including, as here, asset-based revenue sharing from the brokerage

window) does not exceed reasonable levels.

       78.     Furthermore, in order to fulfill their fiduciary duty to continually monitor

administrative expenses to ensure their reasonableness, a plan’s fiduciaries should remain

informed about the overall trends in the marketplace regarding the fees being paid by other plans,

as well as the available rates for administrative services.      This aspect of their fiduciary

responsibilities will generally entail conducting a Request for Proposal (“RFP”) at reasonable

intervals, or immediately at any given point in time, if the plan’s administrative expenses appear

high in relation to the general marketplace.18




18
       See George v. Kraft Foods Global, Inc., 641 F.3d 786, 800 (7th Cir. 2011) (noting opinion
of independent consultant in similar case “without an actual fee quote comparison’ – i.e., a bid
from another service provider – [consultant] ‘could not comment on the competitiveness of
[recordkeeper’s] fee amount for the services provided.’”).

                                                 37
        Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 38 of 65




       79.     Defendants breached their duty to prudently and loyally monitor and control the

Plan’s administrative costs by failing to undertake any of the aforementioned measures and acting

to further the Company’s own interests as opposed to those of the Plan. Here, among other things,

there is no indication that Defendants conducted a proper bidding process or engaged in

appropriate negotiations to lower the administrative costs during the Relevant Period.

Additionally, Defendants failed to ensure that the fees paid to the service providers, including

through the revenue-sharing arrangements, did not exceed reasonable levels, or unduly profit the

Company or other parties in interest. Likewise, Defendants failed to monitor the appropriateness

of the redemption fees, sales commissions, and other similar expenses in connection with

transactions associated with the Plan’s investment options.       As such, the total amount of

administrative fees paid in connection with the Plan throughout the Relevant Period was

unreasonable and imprudent, and contrary to the Plan’s best interests.

       80.     Here, as alleged above, the Plan had 23,270 Participants at the end of the 2019 Plan

year, with total assets valued at approximately $4.493 billion as of December 31, 2019. As such,

the Plan is endowed with a significant bargaining power, given the numerosity of its participants,

as well as its substantial assets. Yet, Defendants failed to conduct a proper competitive bidding

process concerning the Plan’s recordkeeping arrangement despite their ability to negotiate

reasonable and low-cost administrative fees for the Plan, including the recordkeeping fees.

       81.     According to the SPD, Fidelity Investments Inc. (“Fidelity”) has served as the

Plan’s recordkeeper throughout the Relevant Period. Pursuant to the Plan’s 2021 Participant

Disclosure Notice, the recordkeeping and other administrative fees amount to $66 per participant.

Due to the Plan’s strong bargaining power, and the availability of comparable or superior

administrative service options in the marketplace at a lower cost, there was no reason for the Plan




                                                38
           Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 39 of 65




to pay such a high administrative fee, thereby significantly reducing the Participants’ retirement

savings.

       82.     By way of example, according to Fidelity itself, a standard recordkeeping fee for a

plan with the same asset and participant size should be around $14-$21 per participant.

Specifically, in another action challenging Fidelity’s recordkeeping fees, Fidelity stipulated that if

it were a third party, the value of its recordkeeping services for a plan of over 1 billion dollars in

assets, such as the Plan here, would range from $14-$21 per person per year.19 By way of further

example, according to 401k Averages Book,20 the average recordkeeping/administrative fee

through direct compensation, based on data compiled in 2019, was $5 per participant for plans

with just 2,000 participants and $200 million in assets (a fraction of the number of Participants and

assets held by the Plan). See id., Pension Data Source, Inc. at 107, Chart 24.5 (Range of Per

Participant Costs (20th ed. 2020) (data updated through September 30, 2019)).

       83.     There is no indication that the Plan receives any administrative services, including

recordkeeping services, beyond those that are typically provided by Fidelity and other 401(k)

service providers to comparable retirement plans.21 Likewise, there is no indication that the value

of the administrative services provided to the Plan is any different than the value of such services

provided to any other plan of comparable size. Here, the administrative fees, including the




19
       Moitoso v. FMR LLC, 451 F.Supp.3d 189, 214 (D. Mass. 2020).
20
        According to 401ksource.com, 401k Averages Book, published since 1995, is the oldest,
most recognized source for non-biased, comparative 401(k) average cost information. It is
designed to provide financial services professionals and plan sponsors with essential comparative
cost information needed to determine if their plan costs are above or below average.
21
       According to the SPD, the Plan incurs expenses for recordkeeping, trustee, auditor, legal,
consulting and other necessary services for administration, which may include preparation of
employee communications, proxy materials, related legal fees and audit fees.

                                                 39
         Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 40 of 65




recordkeeping fees paid by the Plan during the Relevant Period, have been unreasonable and

unwarranted, as they are well above the standard rates for large plans such as the Plan.

       84.     Specifically, the Plan’s direct recordkeeping costs were well above the $5 average

for plans a fraction of the size of the Plan. Additionally, on top of direct compensation, Participants

have incurred further administrative costs in the form of revenue sharing throughout the Relevant

Period. The exact amount of that indirect compensation for recordkeeping services cannot be

ascertained based on publicly available information, given that revenue sharing is divided among

all the Plan’s service providers which “could include but are not limited to recordkeepers, advisors

and platform providers.” 401(k) Averages Book at 7. Moreover, according to the Plan’s 2021

Participant Disclosure Notice, throughout the Relevant Period, the Plan’s investments have been

subject to unspecified redemption fees, commissions, and similar expenses in connection with

transactions associated with the Plan’s investment options.

       85.     In light of, inter alia, Fidelity’s own acknowledgment that the recordkeeping

services should have been available to a plan of such size as the Plan for a significantly lower cost,

Participants would have paid much less in recordkeeping and other administrative fees during the

Relevant Period were it not for the Defendants’ lack of monitoring. Given the size of the Plan’s

assets during the Relevant Period and the number of its Participants, in addition to the general

trend towards lower recordkeeping expenses in the marketplace as a whole, the Plan could have

obtained comparable or superior recordkeeping services (from Fidelity itself or from another

provider) at a much lower cost. Specifically, Defendants’ failure to continually monitor and

negotiate the Plan’s administrative costs, including the recordkeeping fees, has cost Participants

over $5.4 million in fees out of their retirement accounts. A prudent fiduciary would have




                                                  40
         Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 41 of 65




leveraged the size of this jumbo plan to negotiate lower administrative fees for their participants

annually.

       F.      DEFENDANTS’ BREACHES OF DUTY CAUSED MILLIONS OF DOLLARS IN LOSSES
               TO THE PLAN AND ITS PARTICIPANTS

       86.     The rampant conflicts of interest and breaches of the duty of loyalty described

above violate ERISA and mandate disgorgement of fees and other profits wrongfully obtained

directly or indirectly, as a result of the Defendants’ fiduciary breaches and violations of prohibited

transactions during the Relevant Period, even if the Plan and Participants had not suffered

investment losses. But the Plan and Participants did suffer such losses.

       87.     Due to the State Street Funds’ poor performance, the Plan has suffered millions of

dollars a year in losses during the Relevant Period because Defendants failed to remove or replace

the State Street Funds as Plan investment options, thereby causing the Plan to invest billions of

dollars in the State Street Funds. This directly resulted in over $615 million of fees and other

revenue for State Street22 and improperly low investment returns for the Plan.

       88.     Throughout the Relevant Period, Defendants did not consider or act in the best

interest of the Plan and its Participants. Rather, Defendants put their own interests before those of

their fiduciary wards by treating the Plan’s investments as a means not only to generate

unreasonable fees, but also to prop up the Company’s underperforming proprietary investment

management business (which, inter alia, was losing other 401(k) investors and trailing far behind

its competitors, such as Vanguard23 while Defendants were imprudently and disloyally keeping


22
       The total amount of operating expenses State Street took in from only its own workers’
investments in the State Street Funds through the Plan from 2015-2019, based on public
information is approximately $615 million.
23
        For example, the Plan is only one of 14 plans with over $1 billion in assets that have any
State Street Target Retirement Funds in their plans. By comparison, State Street’s competitor and


                                                 41
         Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 42 of 65




the Plan invested in State Street’s proprietary funds), and bolster the Company’s business outlook

and reputation.

       89.        Thus, instead of acting in the Participants’ best interests, Defendants’ conduct and

decisions were driven by their desire to drive revenues and profits to State Street and to generally

promote State Street’s business interests to the detriment of the Plan and its Participants.

Defendants accomplished this by loading the Plan with State Street Funds, despite the fact that

Participants would have been better served by being able to choose less expensive and better

performing investment options managed by unaffiliated companies, that were readily available to

the Plan, with its significant bargaining power, at all relevant times.

       90.        Yet in addition to enabling State Street to earn exorbitant multi-million-dollar fees,

Defendants’ self-serving conduct enabled the Company to build up its investment management

business, thereby increasing its visibility and improving its prospects in the asset management

marketplace, ultimately bolstering the Company’s bottom-line, market value, and business

opportunities at the expense and to the detriment of the Plan. In effect, Participants (and their

hard-earned retirement investments) were used as a captive investor base to effectuate State

Street’s self-serving business strategies that ran counter to the Participants’ interests. As a result

of Defendants’ blatant self-dealing, the Plan-related investment decisions undertaken by

Defendants during the Relevant Period, or their failure to act to protect the Plan, were imprudent

and disloyal, and furthermore resulted in prohibited transactions under ERISA. Through their

actions and omissions, Defendants breached their ERISA mandated duties, and dealt with




a superior target date fund provider, Vanguard, boasts over 175 retirement plans with over $1
billion in plan assets that have the Vanguard target date funds in their plans.

                                                   42
        Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 43 of 65




Participants on a less favorable basis than other shareholders, by, among other things, offering

other investors less expensive shares of the Company’s proprietary funds.

       91.     The damages suffered by the Plan due to its above-described, imprudent investment

in State Street Target Retirement Funds alone amount to millions of dollars over the Relevant

Period, as compared to, for instance, low-cost, better-performing Vanguard target date funds.

       92.     Furthermore, the imprudent selection of the Money Market Fund over, for instance,

the Vanguard Stable Value Mutual Fund cost Participants almost $8 million in lost earnings during

the Relevant Period. And had Defendants chosen the Vanguard Retirement Savings Collective

Investment Trust, Participants would have gained over $13 million in their retirement accounts.

       93.     Collectively, the underperformance of the State Street Funds other than the Target

Retirement Funds and the Money Market Fund cost Participants over $8 million in earnings during

the Relevant Period.

V.     PLAINTIFFS LACKED KNOWLEDGE OF DEFENDANTS’ CONDUCT AND
       RELATED FACTS UNTIL SHORTLY BEFORE FILING THIS COMPLAINT

       94.     Plaintiffs did not have knowledge of all material facts (including, among other

things, the investment option and recordkeeping services selections of fiduciaries of similar plans,

the costs of the Plan’s investments compared to those of similarly sized plans, the availability of

superior investment options, or the costs of the Plan’s administrative and recordkeeping services

compared to similarly sized plans) necessary to understand that Defendants breached their

fiduciary duties and engaged in other unlawful conduct in violation of ERISA, until shortly before

this suit was filed via the investigation of their counsel. Further, Plaintiffs did not have actual

knowledge of the specifics of Defendants’ decision-making processes with respect to the Plan

(including Defendants’ processes for selecting, monitoring, evaluating, and removing Plan

investments; and Defendants’ processes for selecting and monitoring the Plan’s service providers),



                                                43
         Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 44 of 65




because this information is solely within the possession of Defendants prior to discovery. For

purposes of this Complaint, Plaintiffs have drawn reasonable inferences regarding these processes

based upon (among other things) the facts set forth above.

VI.     ERISA’S FIDUCIARY STANDARDS AND PROHIBITED TRANSACTIONS

       95.     ERISA imposes strict fiduciary duties of loyalty and prudence upon the Defendants

as fiduciaries of the Plan. ERISA §404(a), 29 U.S.C.§1104(a), states, in relevant part, that:

               [A] Fiduciary shall discharge his duties with respect to a plan solely in the
               interest of the participants and beneficiaries and –

               (A)     for the exclusive purpose of

                       (i)     providing benefits to participants and their beneficiaries; and

                       (ii)    defraying reasonable expenses of administering the plan;

               (B)     with the care, skill, prudence, and diligence under the circumstances
                       then prevailing that a prudent man acting in a like capacity and
                       familiar with such matters would use in the conduct of an enterprise
                       of like character and with like aims;

               (C)     by diversifying the investments of the plan so as to minimize the risk
                       of large losses, unless under the circumstances it is clearly prudent
                       not to do so; and

               (D)     in accordance with the documents and instruments governing the
                       plan insofar as such documents and instruments are consistent with
                       the provisions of this title and Title IV.

       96.     ERISA also imposes explicit co-fiduciary duties on plan fiduciaries. ERISA §405,

29 U.S.C. §1105, states, in relevant part, that:

               In addition to any liability which he may have under any other provision of
               this part, a fiduciary with respect to a plan shall be liable for a breach of
               fiduciary responsibility of another fiduciary with respect to the same plan
               in the following circumstances:

               (1)     if he participates knowingly in, or knowingly undertakes to conceal,
                       an act or omission of such other fiduciary, knowing such act or
                       omission is a breach; or




                                                   44
        Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 45 of 65




               (2)     if, by his failure to comply with section 404(a)(1) in the
                       administration of his specific responsibilities which give rise to his
                       status as a fiduciary, he has enabled such other fiduciary to commit
                       a breach; or

               (3)     if he has knowledge of a breach by such other fiduciary, unless he
                       makes reasonable efforts under the circumstances to remedy the
                       breach.

       97.     Under ERISA, fiduciaries that exercise discretionary authority or control over the

selection of plan investments and the selection of plan service providers must act prudently and

solely in the interest of participants in the plan when selecting investments and retaining service

providers. As the Department of Labor explains:

       [T]o act prudently, a plan fiduciary must consider, among other factors, the
       availability, riskiness, and potential return of alternative investments for his or her
       plan. [Where an investment], if implemented, causes the Plan to forego other
       investment opportunities, such investments would not be prudent if they provided
       a plan with less return, in comparison to risk, than comparable investments
       available to the plan, or if they involved a greater risk to the security of plan assets
       than other investments offering a similar return.

DoL Ad. Op. No. 88-16A.

       98.     Pursuant to these duties, fiduciaries must ensure that the services provided to the

plan are necessary and that the fees are reasonable:

       Under section 404(a)(1) of ERISA, the responsible Plan fiduciaries must act
       prudently and solely in the interest of the Plan participants and beneficiaries both
       in deciding . . . which investment options to utilize or make available to Plan
       participants or beneficiaries. In this regard, the responsible Plan fiduciaries must
       assure that the compensation paid directly or indirectly by the Plan to [service
       providers] is reasonable.

DoL Ad. Op. 97-15A; DoL Ad. Op. 97-16A.

       99.     A fiduciary’s duty of loyalty requires a fiduciary to act solely in the interest of plan

participants and beneficiaries. As the Department of Labor has repeatedly warned:

       We have construed the requirements that a fiduciary act solely in the interest of,
       and for the exclusive purpose of providing benefits to, participants and beneficiaries
       as prohibiting a fiduciary from subordinating the interests of participants and


                                                 45
          Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 46 of 65




       beneficiaries in their retirement income to unrelated objectives. Thus, in deciding
       whether and to what extent to invest in a particular investment, a fiduciary must
       ordinarily consider only factors relating to the interests of plan participants and
       beneficiaries in their retirement income. A decision to make an investment may
       not be influenced by [other] factors unless the investment, when judged solely on
       the basis of its economic value to the plan, would be equal or superior to alternative
       investments available to the plan.

DoL Ad. Op. No. 98-04A; DoL Ad. Op. No. 88-16A.

       100.    The Department of Labor counsels that fiduciaries are responsible for ensuring that

a plan pays reasonable fees and expenses and that fiduciaries need to carefully evaluate differences

in fees and services between prospective service providers:

       While the law does not specify a permissible level of fees, it does require that fees
       charged to a plan be “reasonable.” After careful evaluation during the initial
       selection, the plan’s fees and expenses should be monitored to determine whether
       they continue to be reasonable.

       In comparing estimates from prospective service providers, ask which services are
       covered for the estimated fees and which are not. Some providers offer a number
       of services for one fee, sometimes referred to as a “bundled” services arrangement.
       Others charge separately for individual services. Compare all services to be
       provided with the total cost for each provider. Consider whether the estimate
       includes services you did not specify or want. Remember, all services have costs.

       Some service providers may receive additional fees from investment vehicles, such
       as mutual funds, that may be offered under an employer’s plan. For example,
       mutual funds often charge fees to pay brokers and other salespersons for promoting
       the fund and providing other services. There also may be sales and other related
       charges for investments offered by a service provider. Employers should ask
       prospective providers for a detailed explanation of all fees associated with their
       investment options.

Meeting    Your    Fiduciary    Responsibilities     (May     2004)   (https://web.archive.org/web/

20040603062416/http://www.dol.gov/ebsa/publications/fiduciaryresponsibility.html)               (last

viewed May 24, 2021).

       101.    In a separate publication, the Department of Labor writes:

       Plan fees and expenses are important considerations for all types of retirement
       plans. As a plan fiduciary, you have an obligation under ERISA to prudently select
       and monitor plan investments, investment options made available to the plan’s


                                                46
        Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 47 of 65




       participants and beneficiaries, and the persons providing services to your plan.
       Understanding and evaluating plan fees and expenses associated with plan
       investments, investment options, and services are an important part of a fiduciary’s
       responsibility. This responsibility is ongoing. After careful evaluation during the
       initial selection, you will want to monitor plan fees and expenses to determine
       whether they continue to be reasonable in light of the services provided.

                                               ***
       By far the largest component of plan fees and expenses is associated with managing
       plan investments. Fees for investment management and other related services
       generally are assessed as a percentage of assets invested. Employers should pay
       attention to these fees. They are paid in the form of an indirect charge against the
       participant’s account or the plan because they are deducted directly from
       investment returns. Net total return is the return after these fees have been
       deducted. For this reason, these fees, which are not specifically identified on
       statements of investments, may not be immediately apparent to employers.

Understanding Retirement Plan Fees and Expenses (May 2004) (https://www.dol.gov/sites/

default/files/ebsa/about-ebsa/our-activities/resource-center/publications/understanding-

retirement-plan-fees-and-expenses.pdf).

       102.    A fiduciary’s duties of loyalty and prudence require it to disregard plan documents

or directives that it knows or reasonably should know would lead to an imprudent result or would

otherwise harm plan participants or beneficiaries.           ERISA §404(a)(1)(D), 29 U.S.C.

§1104(a)(1)(D). Thus, a fiduciary may not blindly follow plan documents or directives that would

lead to an imprudent result or that would harm plan participants or beneficiaries, nor allow others,

including those whom they direct or who are directed by plan documents to do so.

       103.    ERISA prohibits certain transactions with plans involving parties in interest and

fiduciaries because of their significant potential for and risk of abuse. Specifically, ERISA §406

provides as follows:

               (a) Transactions between plan and party in interest.

               Except as provided in section 1108 of this title:




                                                47
        Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 48 of 65




                     (1) A fiduciary with respect to a plan shall not cause the plan to
                     engage in a transaction, if he knows or should know that such
                     transaction constitutes a direct or indirect –

                             (A) sale or exchange, or leasing, of any property between the
                             plan and a party in interest;

                             (B) lending of money or other extension of credit between
                             the plan and a party in interest;

                             (C) furnishing of goods, services, or facilities between the
                             plan and a party in interest;

                             (D) transfer to, or use by or for the benefit of a party in
                             interest, of any assets of the plan; or

                             (E) acquisition, on behalf of the plan, of any employer
                             security or employer real property in violation of section
                             1107 (a) of this title.

                     (2) No fiduciary who has authority or discretion to control or
                     manage the assets of a plan shall permit the plan to hold any
                     employer security or employer real property if he knows or should
                     know that holding such security or real property violates section
                     1107 (a) of this title.

              (b) Transactions between plan and fiduciary.

                     A fiduciary with respect to a plan shall not –

                     (1) deal with the assets of the plan in his own interest or for his own
                     account,

                     (2) in his individual or in any other capacity act in any transaction
                     involving the plan on behalf of a party (or represent a party) whose
                     interests are adverse to the interests of the plan or the interests of its
                     participants or beneficiaries, or

                     (3) receive any consideration for his own personal account from any
                     party dealing with such plan in connection with a transaction
                     involving the assets of the plan.

VII.   CLASS ALLEGATIONS

       104.   Plaintiffs bring this action on behalf of a proposed class defined as:




                                                48
        Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 49 of 65




                 All Participants who invested in the Plan from May 25, 2015 to the present.
                 Excluded from the class are Defendants, Defendants’ beneficiaries, and
                 Defendants’ immediate families.

       105.      Class certification is appropriate under Fed. R. Civ. P. 23(a) and (b)(1), (b)(2),

and/or (b)(3).

       106.      The class satisfies the numerosity requirement because it is composed of thousands

of persons, in numerous locations. The Plan had 23,270 Participants at the end of the 2019 plan

year, all of whom invested in the Plan during the Relevant Time Period. The number of class

members is so large that joinder of all its members is impracticable.

       107.      Common questions of law and fact include:

                    A. Whether Defendants failed to engage in a proper selection and monitoring

                        process with regard to the Plan investments;

                    B. whether Defendants improperly caused the Plan to invest its assets in

                        imprudent funds to the exclusion of other available alternatives;

                    C. whether Defendants breached their fiduciary duties to the Plan by causing

                        the Plan to invest its assets in imprudent funds;

                    D. whether the investment decisions made by Defendants were the result of

                        their failure to make those decisions free of any conflicts and solely in the

                        interests of Participants;

                    E. whether Defendants breached their fiduciary duties to the Plan by not

                        properly reviewing the Plan’s administrative fees; and

                    F. whether the Plan suffered losses as a result of Defendants’ fiduciary

                        breaches and prohibited transactions, and if so, the amount of those losses,

                        or undue profits to be disgorged as a result of the fiduciary misconduct

                        alleged herein.

                                                     49
         Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 50 of 65




        108.    Plaintiffs’ claims are typical of the claims of the class. Plaintiffs have no interests

that are antagonistic to the claims of the class. Plaintiffs understand that this matter cannot be

settled without the Court’s approval. Plaintiffs are not aware of another suit pending against

Defendants arising from the same circumstances.

        109.    Plaintiffs will fairly and adequately protect the interests of the class. Plaintiffs are

committed to the vigorous representation of the class. Plaintiffs’ counsel are experienced in class

action and ERISA litigation.

        110.    A class action is the superior method for the fair and efficient adjudication of this

controversy. Joinder of all members of the class is impracticable. The losses suffered by some of

the individual members of the class may be small, and it would therefore be impracticable for

individual members to bear the expense and burden of individual litigation to enforce their rights.

Moreover, Defendants, as fiduciaries of the Plan, were obligated to treat all class members

similarly as Participants pursuant to written plan documents and ERISA, which impose uniform

standards of conduct on fiduciaries. Individual proceedings, therefore, would pose the risk of

inconsistent adjudications. Plaintiffs are unaware of any difficulty in the management of this

action as a class action.

        111.    This Class may be certified under Rule 23(b).

                A.      23(b)(1). As an ERISA breach of fiduciary duty action, this action is a

        classic 23(b)(1) class action. Prosecution of separate actions by individual members would

        create the risk of (A) inconsistent or varying adjudications with respect to individual

        members of the class that would establish incompatible standards of conduct for the

        defendants opposing the class, or (B) adjudications with respect to individual members of

        the class that would, as a practical matter, be dispositive of the interests of the other




                                                  50
        Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 51 of 65




       members not parties to the adjudication or substantially impair or impede their ability to

       protect their interests.

               B.      23(b)(2). This action is suitable as a class action under 23(b)(2) because the

       Defendants have acted or refused to act on grounds generally applicable to the class as a

       whole, thereby making appropriate final injunctive, declaratory, or other appropriate

       equitable relief with respect to the class.

               C.      23(b)(3). This action is suitable to proceed as a class action under 23(b)(3)

       because questions of law and fact common to the members of the class predominate over

       individual questions, and this class action is superior to other available methods for the fair

       and efficient adjudication of this controversy. Given the nature of the allegations, no class

       member has an interest in individually controlling the prosecution of this matter, and

       Plaintiffs are aware of no difficulties likely to be encountered in the management of this

       matter as a class action.

 VIII. CLAIMS FOR RELIEF

                                          COUNT I
                        BREACH OF DUTIES OF PRUDENCE AND LOYALTY
                                 AGAINST ALL DEFENDANTS
                         (Violation of 29 U.S.C. §1104(a)(1)(A)–(B))

       112.    As alleged above, Defendants are fiduciaries with respect to the Plan and are subject

to ERISA’s fiduciary duties.

       113.    29 U.S.C. §1104 imposes fiduciary duties of prudence and loyalty upon Defendants

in connection with their administration of the Plan and the selection and monitoring of Plan

investments.

       114.    Defendants breached these fiduciary duties by engaging in the conduct described

herein. Among other things, Defendants failed to employ a prudent and loyal process for selecting



                                                 51
            Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 52 of 65




and monitoring the Plan’s investment options by improperly prioritizing State Street’s proprietary

investments over superior available options, and by failing to critically or objectively evaluate the

cost and performance of the Plan’s proprietary investments in comparison to other investment

options. In addition, Defendants failed to consider the appropriateness of retaining a poorly

performing money market fund, and replace it with a suitable alternative. Defendants further

caused the Plan to pay unreasonable administrative fees, and failed to properly monitor and control

those expenses, or ensure that their fiduciary decision-making was not tainted by conflicts of

interest.

        115.    Instead of acting in the best interests of Participants, Defendants’ conduct and

decisions were driven by their desire to drive revenues and profits to State Street and to generally

promote State Street’s business interests. Accordingly, Defendants failed to discharge their duties

with respect to the Plan solely in the Participants’ interests, and for the exclusive purpose of

providing benefits to Participants and defraying reasonable expenses of administering the Plan, in

violation of their fiduciary duty of loyalty under 29 U.S.C. §1104(a)(1)(A).

        116.    Further, each of the actions and omissions described above and elsewhere in this

Complaint demonstrate that Defendants failed to discharge their duties with respect to the Plan

with the care, skill, prudence, and diligence under the circumstances then prevailing that a prudent

person acting in a like capacity and familiar with such matters would have used in the conduct of

an enterprise of like character and with like aims, in violation of 29 U.S.C. §1104(a)(1)(B).

        117.    As a consequence of Defendants’ fiduciary breaches, the Plan and its Participants

suffered millions of dollars in losses during the Relevant Period.

        118.    Defendants are liable under 29 U.S.C. §§1109(a), 1132(a)(2), and 1132(a)(3), to

make good to the Plan all losses resulting from the aforementioned fiduciary breaches, to restore




                                                 52
           Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 53 of 65




to the Plan any unjust profits obtained through the use of Plan assets, and shall be subject to such

other equitable or remedial relief as the Court may deem appropriate.

                                        COUNT II
                           BREACH OF DUTY TO MONITOR FIDUCIARIES
                              AGAINST DEFENDANT STATE STREET

          119.   As alleged throughout the Complaint, Defendant State Street is a fiduciary of the

Plan pursuant to 29 U.S.C. §1002(21).

          120.   Given that Defendant State Street has overall oversight responsibility for the Plan,

and the specific responsibility to appoint and remove members of the Benefits Committee, State

Street has a fiduciary responsibility to monitor the performance of the Benefits Committee and its

members, and to ensure that they are complying with ERISA’s statutory standards. 29 C.F.R.

§2509.75-8 (FR-17).       Likewise, State Street has a fiduciary responsibility to monitor the

performance of the Investment Committee and its members, and to ensure that they are also

complying with ERISA. Id. Similarly State Street has a fiduciary responsibility to monitor the

performance of State Street Bank, and to ensure that it complies with the statute.

          121.   A monitoring fiduciary must ensure that the monitored fiduciaries are performing

their fiduciary obligations, including those with respect to the investment and holding of plan

assets, and must take prompt and effective action to protect the plan and its participants when the

monitored fiduciaries are not meeting their fiduciary obligations.

          122.   To the extent that Defendant State Street’s fiduciary monitoring responsibilities

were delegated, this monitoring duty included an obligation to ensure that any delegated tasks were

being performed prudently and loyally.

          123.   Defendant State Street breached its fiduciary monitoring duties by, among other

things:




                                                  53
         Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 54 of 65




                a.      failing to monitor and evaluate the performance of State Street Bank, the

                        Benefits Committee, and the Investment Committee, or have a system in

                        place for doing so, standing idly by as the Plan suffered significant losses

                        as a result of the Defendants’ imprudent actions and omissions with respect

                        to the Plan;

                b.      failing to monitor the fiduciary processes of State Street Bank, the Benefits

                        Committee, and the Investment Committee, which would have alerted a

                        prudent fiduciary to the breaches of fiduciary duties described herein; and

                c.      failing to remove members of the Benefits Committee or the Investment

                        Committee, or employees of the Plan trustee, whose performance was

                        inadequate in that they continued to maintain imprudent and poorly

                        performing investments within the Plan, continuing to cause the Plan to

                        pay excessive administrative expenses, and engaging in transactions

                        prohibited under ERISA, all to the detriment of the Plan and Participants’

                        retirement savings.

        124.    As a consequence of the foregoing breaches of the duty to monitor, the Plan and its

Participants suffered millions of dollars of losses during the Relevant Period due to unreasonable

fees and investment underperformance.

        125.    Pursuant to 29 U.S.C. §§1109(a), 1132(a)(2), and 1132(a)(3), Defendant State

Street is liable to restore to the Plan all losses suffered as a result of its failure to properly monitor

other Plan fiduciaries as set forth herein, to restore to the Plan any unjust profits obtained through

the use of Plan assets, and shall be subject to such other equitable or remedial relief as the Court

may deem appropriate.




                                                   54
         Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 55 of 65




                                             COUNT III
                       PROHIBITED TRANSACTIONS WITH A PARTY IN INTEREST
                                      AGAINST ALL DEFENDANTS
                      (Violation of §406(a)(1) of ERISA, 29 U.S.C. §1106(a)(1))

        126.    Plaintiffs repeat and reallege each of the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

        127.    As the Plan sponsor, the corporate parent of the trustee, and a service provider for

the Plan, State Street (including its subsidiaries) is a party in interest under ERISA §3(14), 29

U.S.C. §1002(14).

        128.    As the Plan trustee, State Street Bank is a party in interest under ERISA §3(14), 29

U.S.C. §1002(14).

        129.    As the Plan recordkeeper, Fidelity (including its subsidiaries) is a party in interest

under ERISA §3(14), 29 U.S.C. §1002(14).

        130.    Under ERISA §406(a)(1)(C), 29 U.S.C. §1106(a)(1)(C), a fiduciary shall not cause

a plan to engage in a transaction, if the fiduciary knows or should know that such transaction

constitutes a direct or indirect furnishing of services between the plan and a party in interest.

        131.    Under ERISA §406(a)(1)(D), 29 U.S.C. §1106(a)(1)(D), a fiduciary shall not cause

a plan to engage in a transaction, if the fiduciary knows or should know that such transaction

constitutes a direct or indirect transfer to, or use by or for the benefit of, a party in interest of any

assets of the plan.

        132.    Here, in violation of §406(a)(1)(C)-(D), 29 U.S.C. §1106(a)(1)(C)-(D), Defendant-

fiduciaries caused the Plan to offer and to continue offering proprietary State Street investment

options that not only generated unreasonable fees that profited State Street and State Street Bank,

both parties of interest vis-à-vis the Plan, but also enabled the Company to bolster its investment

management business and seed that business with Plan assets, in furtherance of State Street’s


                                                   55
         Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 56 of 65




corporate strategy and business opportunities, thereby further profiting the Company, as opposed

to advancing the interests of the Plan. In further violation of these statutory prohibitions,

Defendants caused the Plan to pay unreasonable fees to the Plan’s recordkeeper, Fidelity, also a

party in interest. By selecting and retaining State Street Funds, Defendants further caused the Plan

to engage in transactions with parties in interest that were for more than reasonable compensation,

were subject to redemption fees and sales commissions, and/or were on terms less favorable than

those offered to other shareholders. Defendants caused the Plan to engage in these prohibited

transactions even though they knew or should have known at all relevant times that such

transactions constitute a direct or indirect furnishing of services between the Plan and parties in

interest, and that such transactions constitute a direct or indirect transfer to, or use by or for the

benefit of, the parties in interest of the assets of the Plan.

        133.    As alleged herein, during the Relevant Period, State Street and/or its subsidiaries

(including State Street Bank) have served as the investment manager(s) or other service provider(s)

for each of the State Street Funds. During the Relevant Period, Fidelity and/or its subsidiaries

have served as the Plan’s recordkeeper. At all relevant times, State Street and/or its subsidiaries

(including State Street Bank) as well as Fidelity and/or its subsidiaries, have collected

unreasonable compensation in the form of various direct or indirect fees from the Plan. In

particular, State Street and/or its subsidiaries, as well as Fidelity and/or its subsidiaries, have

deducted on a regular basis unreasonable fees from the Plan assets in return for the investment

management services, or other services provided to the Plan, including but not limited to the

administrative services.24 In addition, throughout the Relevant Period, the Plan was subject to



24
       According to the SPD, the Plan processes a portion of the administrative fees through a
basis point reduction against the Plan investment fund returns in the same way investment


                                                   56
         Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 57 of 65




redemption fees, commissions, and other similar expenses associated with its investments in State

Street Funds. Defendants caused the Plan to engage in these prohibited transactions even though

they knew or should have known at all relevant times that such transactions constitute a direct or

indirect furnishing of services between the Plan and parties in interest, and that such transactions

constitute a direct or indirect transfer to, or use by or for the benefit of, the parties in interest of the

assets of the Plan.

        134.    Furthermore, during the Relevant Period, Defendant-fiduciaries caused the Plan to

invest in State Street Funds to develop and sustain the Company’s investment management

business (including by using Plan assets as seed money for newly launched proprietary funds, and

by using Plan assets to purchase more expensive shares of its funds than those purchased by other

shareholders), even as other investors were exiting or decreasing their holdings in State Street

Funds. Defendants caused the Plan to engage in these prohibited transactions even though they

knew or should have known at all relevant times that such transactions constitute a direct or indirect

transfer to, or use by or for the benefit of, the parties in interest of the assets of the Plan.

        135.    As detailed above, Defendants maintained numerous State Street Funds in the Plan

during the Relevant Period, thus causing the Plan to engage in multiple prohibited transactions.

        136.    As a direct and proximate result of these prohibited transaction violations, the Plan

directly or indirectly paid millions of dollars in unreasonable investment management fees, and

other unreasonable fees and expenses, thereby resulting in millions of dollars in losses to the Plan

and its Participants, and/or unjust profits for the benefit of the parties in interest, earned not only

through the receipt and collection of the fees stemming from the Plan’s proprietary investments,



management fees and investment management operating expenses are charged against the Plan
investment funds. Further, as alleged above, the Plan’s administrative fees are subject to a
revenue-sharing arrangement with Fidelity.

                                                    57
         Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 58 of 65




but also through the use of Plan assets invested in State Street Funds to develop and sustain the

Company’s investment management business during the Relevant Period.

       137.    Pursuant to 29 U.S.C. §§1109(a), 1132(a)(2), and 1132(a)(3), Defendants are liable

to restore all losses suffered by the Plan as a result of the prohibited transactions and disgorge all

the unjust profits obtained in violation of 29 U.S.C. §1106(a)(1), and shall be subject to such other

equitable or remedial relief as the Court may deem appropriate.

                                          COUNT IV
                        PROHIBITED TRANSACTIONS WITH FIDUCIARIES
                                   AGAINST ALL DEFENDANTS
                      (Violation of §406(b) of ERISA, 29 U.S.C. §1106(b))

       138.    Plaintiffs repeat and reallege each of the allegations set forth in the foregoing

paragraphs as if fully set forth herein.

       139.    As alleged herein, State Street is a fiduciary of the Plan within the meaning of 29

U.S.C. §1002(21) and §1106(b)(1).

       140.    As alleged herein, State Street Bank is a fiduciary of the Plan within the meaning

of 29 U.S.C. §1002(21) and §1106(b)(1).

       141.    As alleged herein, the Defendant Benefit and Investment Committees and their

respective members are fiduciaries of the Plan within the meaning of 29 U.S.C. §1002(21) and

§1106(b)(1).

       142.    Under ERISA §406(b)(1), 29 U.S.C. §1106(b)(1), a fiduciary shall not deal with

the assets of the plan in its own interest or for its own account.

       143.    Under ERISA §406(b)(2), 29 U.S.C. §1106(b)(2), a fiduciary shall not in its

individual or in any other capacity act in any transaction involving the plan on behalf of a party

(or represent a party) whose interests are adverse to the interests of the plan or the interests of its

participants and beneficiaries.


                                                  58
        Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 59 of 65




       144.    Under ERISA §406(b)(3), 29 U.S.C. §1106(b)(3), a fiduciary shall not receive any

consideration for his personal account from any party dealing with such plan in connection with a

transaction involving the assets of the plan.

       145.    Throughout the Relevant Period, State Street dealt with the assets of the Plan in its

own interest when it not only caused the Plan to pay unreasonable direct or indirect fees to the

Company or its subsidiaries, but also profited from the development of its investment management

business due to the Plan’s investment in State Street Funds, including the Plan assets used to seed

the Company’s untested proprietary funds and the Plan assets used to purchase the more expensive

shares of the Company’s proprietary funds than were offered to non-Plan investors, in violation of

29 U.S.C. §1106(b)(1).

       146.    Throughout the Relevant Period, State Street Bank dealt with the assets of the Plan

in its own interest when it not only caused the Plan to pay unreasonable direct or indirect fees to

itself or to its corporate parent State Street, but also profited from the development of the

Company’s investment management business due to the Plan’s investment in State Street Funds,

including the Plan assets used to seed the Company’s untested proprietary funds and the Plan assets

used to purchase the more expensive shares of the Company’s proprietary funds than were offered

to non-Plan investors, in violation of 29 U.S.C. §1106(b)(1).

       147.    Throughout the Relevant Period, the Benefit and Investment Committee

Defendants dealt with the assets of the Plan in their own interest when they caused the Plan to pay

unreasonable direct or indirect fees to the Company or its subsidiaries and used the Plan to develop

the Company’s investment management business due to the Plan’s investment in State Street

Funds, including the Plan assets used to seed the Company’s untested proprietary funds and the

Plan assets used to purchase the more expensive shares of the Company’s proprietary funds than




                                                59
         Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 60 of 65




were offered to non-Plan investors, in violation of 29 U.S.C. §1106(b)(1). Upon information and

belief, every member of the Benefit and Investment Committees was a State Street executive,

whose compensation and promotion levels increased when they acted to increase revenue for the

Company and to bring about further business opportunities for the Company.

        148.    Throughout the Relevant Period, Defendants named in this Count, acting on behalf

of the Company, whose corporate interests were adverse to those of the Plan and its Participants,

in transactions involving the Plan, violated 29 U.S.C. §1106(b)(2), by causing the Plan to offer

and maintain State Street Funds that not only generated unreasonable revenue for the Company or

its subsidiaries, but also enabled the Company to develop and sustain its investment management

business in furtherance of its business ventures and opportunities to the detriment of the Plan and

its Participants.

        149.    Throughout the Relevant Period, State Street received and collected consideration

for its own account in connection with the transactions involving the assets of the Plan in violation

of 29 U.S.C. §1106(b)(3). These transactions took place on a periodic basis throughout the

Relevant Period when unreasonable fees were received and collected in return for the investment

management services, or other services provided to the Plan, including but not limited to the

administrative services provided to the Plan. Additionally, these transactions took place during

the Relevant Period, via the redemption fees, commissions, and other similar expenses associated

with the Plan’s investments in State Street Funds.

        150.    Throughout the Relevant Period, State Street Bank received and collected

consideration for its own account or for the account of its corporate parent, State Street, in

connection with the transactions involving the assets of the Plan, in violation of 29 U.S.C.

§1106(b)(3). These transactions took place on a periodic basis throughout the Relevant Period




                                                 60
         Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 61 of 65




when unreasonable fees were received and collected in return for the investment management

services, or other services provided to the Plan, including but not limited to the administrative

services provided to the Plan. Additionally, these transactions took place during the Relevant

Period, via the redemption fees, commissions, and other similar expenses associated with the

Plan’s investments in State Street Funds.

        151.    Based on the foregoing facts, Defendants, each a fiduciary of the Plan, violated 29

U.S.C. §1106(b). These prohibited transactions took place on an ongoing basis throughout the

Relevant Period when State Street or its subsidiaries repeatedly received and collected

unreasonable fees from the Plan, all the while also reaping unjust profits from the development of

State Street’s investment management business due to the inclusion of the State Street Funds in

the Plan.

        152.    As a direct and proximate result of these prohibited transaction violations, the Plan

directly or indirectly paid unreasonable fees and expenses, in connection with transactions that

were prohibited under ERISA, resulting in significant losses to the Plan and its Participants, and/or

unjust profits to the Plan fiduciaries.

        153.    Pursuant to 29 U.S.C. §§1109(a), 1132(a)(2), and 1132(a)(3), Defendants are liable

to restore all losses suffered by the Plan as a result of the prohibited transactions and disgorge all

the unjust profits obtained in violation of 29 U.S.C. §1106(b), and shall be subject to such other

equitable or remedial relief as the Court may deem appropriate.

                                           COUNT V
                                    CO-FIDUCIARY LIABILITY
                                   AGAINST ALL DEFENDANTS
                      (Violation of §405(a) of ERISA, 29 U.S.C. §1105(a))

        154.    Plaintiffs repeat and reallege each of the allegations set forth in the foregoing

paragraphs as if fully set forth herein.


                                                 61
        Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 62 of 65




       155.   ERISA §405(a), 29 U.S.C. §1105(a), imposes liability on a fiduciary, in addition to

any liability, which it may have under any other provision of ERISA, if:

           1) it participates knowingly in or knowingly undertakes to conceal an act or omission

              of such other fiduciary knowing such act or omission is a breach;

           2) by its failure to comply with ERISA §404(a)(1) in the administration of its specific

              responsibilities which give rise to its status as a fiduciary, it has enabled such other

              fiduciary to commit a breach; or

           3) it knows of a breach by another fiduciary and fails to make reasonable efforts to

              remedy the breach.

       156.   Defendants were all fiduciaries of the Plan within the meaning of ERISA §405(a),

29 U.S.C. §1105(a).

       157.   Each Defendant knew of each breach of fiduciary duty by the other Defendants

alleged herein, arising out of the imprudent and disloyal management of the Plan’s investments

and the prohibited transaction violations that took place during the Relevant Period. Yet,

Defendants knowingly participated in these fiduciary breaches and prohibited transactions,

breached their own duties, thereby enabling other fiduciary breaches and prohibited transactions,

and/or took no steps to remedy such other fiduciary breaches and prohibited transactions.

       158.   As some, if not all of the members of the Benefits Committee and the Investment

Committee were officers, directors, or employees of Defendants State Street and/or State Street

Bank, their knowledge is imputed to Defendants State Street and/or State Street Bank. The

knowledge of State Street Bank’s employees is also imputed to State Street Bank and/or its

corporate parent, State Street. Defendant State Street knew of the breaches of fiduciary duty and

prohibited transactions by each of the other Defendants arising out of the imprudent and disloyal




                                                 62
        Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 63 of 65




management of the Plan’s investments and the prohibited transaction violations that took place

during the Relevant Period. Yet, Defendant State Street knowingly participated in these fiduciary

breaches and prohibited transactions, breached its own duties to the Plan, thereby enabling other

fiduciary breaches and prohibited transactions, and/or took no steps to remedy these fiduciary

breaches and prohibited transactions.

       159.    As a direct and proximate result of these co-fiduciary violations by Defendants, the

Plan and its Participants suffered millions of dollars in losses during the Relevant Period.

       160.    Defendants are liable under 29 U.S.C. §§1109(a), 1132(a)(2), and 1132(a)(3), to

make good to the Plan all losses resulting from the aforementioned co-fiduciary violations and

restore to the Plan any unjust profits obtained through the use of Plan assets and shall be subject

to such other equitable or remedial relief as the Court may deem appropriate.

IX.    PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray for relief as follows:

       A.      A declaration that the Defendants breached their fiduciary duties of prudence and

loyalty under ERISA;

       B.      A declaration that State Street breached its fiduciary duty to monitor under ERISA;

       C.      A declaration that the Defendants violated ERISA §406 and participated in

prohibited transactions;

       D.      An order compelling the disgorgement of all unjust profits incurred, directly or

indirectly, as a result of the Defendants’ violations of ERISA;

       E.      An order compelling the Defendants to restore all losses to the Plan arising from

the Defendants’ violations of ERISA;

       F.      An order granting equitable restitution and other appropriate equitable monetary

relief against Defendants;

                                                63
         Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 64 of 65




        G.     Such other equitable or remedial relief as may be appropriate, including the

permanent removal of Defendants from any positions of trust with respect to the Plan, the

appointment of independent fiduciaries to administer the Plan, and rescission of the Plan’s

investments in State Street Funds and any other imprudent investments;

        H.     An order certifying this action as a class action, designating the class to receive the

amounts restored or disgorged to the Plan, and imposing a constructive trust for distribution of

those amounts to the extent required by law;

        I.     An order enjoining Defendants collectively from any further violations of their

ERISA fiduciary responsibilities, obligations, and duties;

        J.     An order awarding Plaintiffs and the class their attorneys’ fees and costs pursuant

to ERISA §502(g), 29 U.S.C. §1132(g) and/or the Common Fund doctrine; and

        K.     An order awarding such other and further relief as the Court deems equitable and

just.

Dated: May 25, 2021                            SCOTT+SCOTT ATTORNEYS AT LAW LLP

                                               /s/ Amanda F. Lawrence
                                               Amanda F. Lawrence (BBO#568737)
                                               156 South Main Street
                                               P.O. Box 192
                                               Colchester, CT 06415
                                               Telephone: 860-537-5537
                                               alawrence@scott-scott.com

                                               SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                               Garrett W. Wotkyns
                                               8068 East Del Acero Drive
                                               Scottsdale, AZ 85258
                                               Telephone: 480-889-3514
                                               gwotkyns@scott-scott.com




                                                 64
Case 1:21-cv-10863-MLW Document 1 Filed 05/25/21 Page 65 of 65




                            SCOTT+SCOTT ATTORNEYS AT LAW LLP
                            Tanya Korkhov
                            The Helmsley Building
                            230 Park Ave., 17th Floor
                            New York, NY 10169
                            Telephone: 212-223-6444
                            tkorkhov@scott-scott.com

                            PEIFFER WOLF CARR KANE & CONWAY
                            A Professional Law Corporation
                            Joseph C. Peiffer
                            Daniel J. Carr
                            Kevin P. Conway
                            Jamie L. Falgout
                            1519 Robert C. Blakes Sr. Drive
                            New Orleans, LA 70130
                            Telephone: 504-523-2434
                            jpeiffer@peifferwolf.com
                            dcarr@peifferwolf.com
                            kconway@peifferwolf.com
                            jfalgout@peifferwolf.om

                            Attorneys for Plaintiffs




                              65
